Case 1:21-cv-22445-KMM Document 9 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                          CASE NO.: 1:21-CV-22445-MOORE/LOUIS

 DONALD J. TRUMP, the Forty- Fifth
 President of the United States,
 INDIVIDUALLY AND ON BEHALF OF A
 CLASS OF PERSONS SIMILARLY
 SITUATED,

        Plaintiff and the Class,
 vs.

 YOUTUBE, LLC., and SUNDAR PICHAI,

        Defendants.
                                   /

                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rule 4(b) of the Rule Governing the Admission, Practice,

 Peer Review, and Discipline of Attorneys of the United States District Court for the Southern

 District of Florida, the undersigned respectfully moves for the admission pro hac vice of John Q.

 Kelly, Esq., of the law firm of Ivey, Barnum & O'Mara, 170 Mason Street, Greenwich,

 CT., 06830, (203) 661-6000, for purposes of appearance as co-counsel on behalf of

 Donald J. Trump and those similarly situated in the above-styled case only, and pursuant

 to Rule 2B of the CM/ECF Administrative Procedures, to permit John Q. Kelly to receive

 electronic filings in this case, and in support thereof states as follows:

        1.      John Q. Kelly is not admitted to practice in the Southern District of Florida and is a

 member in good standing of the District of Columbia Court of Appeals, the District of

 Columbia.
Case 1:21-cv-22445-KMM Document 9 Entered on FLSD Docket 07/09/2021 Page 2 of 4




            2.    Movant, Matthew Baldwin, Esquire, of the law firm of Vargas Gonzalez Baldwin

 Delombard, LLP, 815 Ponce De Leon Blvd. Coral Gables, Florida, 33134, (305) 631-2528, is

 a member in good standing of The Florida Bar and the United States District Court for the

 Southern District of Florida and is authorized to file through the Courts electronic filing system.

 Movant consents to be designated as a member of the Bar of this Court with whom the Court and

 opposing counsel may readily communicate regarding the conduct of the case, upon whom

 filings shall be served, who shall be required to electronically file and serve all documents and

 things that may be filed and served electronically, and who shall be responsible for filing and

 serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B

 of the CM/ECF Administrative Procedures.

           3.    In accordance with the local rule of this Court, John Q. Kelly has made payment

 of this Courts $200 admission fee. A certification in accordance with Rule 4(b) is attached

 hereto.

           4.    John Q. Kelly, by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to John Q. Kelly at email address: jqkelly@ibolaw.com.

           WHEREFORE, Matthew Baldwin, moves this Court to enter an order permitting John Q.

 Kelly, to appear before this Court on behalf of Donald J. Trump and those similarly

 situated, for all purposes relating to the proceedings in the above-styled matter and directing the

 Clerk to provide notice of electronic filings to John Q. Kelly.

 Date: July 9, 2021                    Respectfully submitted,

                                        /s/ Matthew Lee Baldwin, Esq
                                        Fla. Bar No.: 27463
Case 1:21-cv-22445-KMM Document 9 Entered on FLSD Docket 07/09/2021 Page 3 of 4




                              Email: Matthew@VargasGonzalez.com
                              Vargas Gonzalez Baldwin Delombard, LLP
Case 1:21-cv-22445-KMM Document 9 Entered on FLSD Docket 07/09/2021 Page 4 of 4




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Appear

 Pro Hac Vice, Consent to Designation and Request to Electronically Receive Notices

 of Electronic Filings was served by CM/ECF filing system on July 9, 2021, on all counsel or

 parties of record on the service list.

                                          Respectfully submitted,

                                          /s/ Matthew Lee Baldwin, Esq
                                          Fla. Bar No.: 27463
                                          Email: Matthew@VargasGonzalez.com
                                          Vargas Gonzalez Baldwin Delombard, LLP
                                          815 Ponce de Leon Blvd., Third Floor
                                          Coral Gables, Florida 33134

                           CASE NO.: 1:21-CV-22445-MOORE/LOUIS


                                             SERVICE LIST

 JOHN P. COALE                                           MICHAEL J. JONES
 (Pro Hac Vice Forthcoming)                              (Pro Hac Vice Forthcoming)
 2901 Fessenden St. NW                                   mjones@ibolaw.com
 Washington, D.C. 20008
 johnpcoale@aol.com                                      ROLAND A. PAUL
 Telephone: (202) 255-2096                               (Pro Hac Vice Forthcoming)
                                                         rpaul@ibolaw.com
 THE DUDENHEFER LAW FIRM L.L.C
 FRANK C. DUDENHEFER, JR.                                RYAN S. TOUGIAS
 (Pro Hac Vice Forthcoming)                              (Pro Hac Vice Forthcoming)
 fcdlaw@aol.com                                          rtougias@ibolaw.com
 2721 St. Charles Ave, Suite 2A
 New Orleans, LA 70130                                   SEAN M. HAMILL
 Telephone: (504) 616-5226                               (Pro Hac Vice Forthcoming)
                                                         shamill@ibolaw.com
 IVEY, BARNUM & O’MARA
 JOHN Q. KELLY                                           170 Mason Street
 (Pro Hac Vice Forthcoming)                              Greenwich, CT 06830
 jqkelly@ibolaw.com                                      Telephone: (203) 661-6000
                                                         Facsimile: (203) 661-94
